Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 8, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claims 1 and 14 recite “a bottom plate that is solid and comprises no openings.” However, the specification describes bottom plates that contain openings (see figures 1A-D, element 140, Figures 2A-B, unlabeled but there are fasteners and thus, there are openings in the bottom plate, and figure 3A-B, plate 255 has several cavities and thus, has openings). Thus, the specification does not describe a bottom plate comprising “no openings.” Thus, the specification does not reasonably 
The balance of claims are rejected for being dependent upon an already rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over 5,470,757 (Gagnon) in view of US 5,764,355 (Gagnon2).
Regarding claim 1, Gagnon discloses a sampling tool for use with a spectrophotometer (see abstract, sample holder for an IR spectrophotometer), the sampling tool comprising:
a bottom plate that is solid and comprises no openings (see figure 1, element 12 base sheet, see also figure 4, element 32, base sheet): and
a mesh attached to the bottom plate (see column 7, lines 36-42 discloses a mesh attached to the base sheet), the mesh having a plurality of interstitial spaces (mesh inherently contains interstitial spaces), and the mesh having a mesh width and a mesh thickness extending from an upper surface of the bottom plate to a top surface of the mesh (see column 7, lines 36-42 mesh is attached to the base sheet),
wherein the mesh is configured to receive a sample material (see column 7, lines 36-42, mesh facilitates collection and retention of sample) and retain a portion of the sample material within the interstitial spaces to form a sample having a sample thickness which is substantially the same as the mesh thickness (see column 7, lines 36-42 mesh holds the sample, and is thus, about the same thickness as the mesh).
Gagnon does not teach that the mesh width is sized to be in a range of about 1 to 3 times a width of an infrared beam directed toward the sampling tool from the spectrophotometer.
Gagnon2 teaches a sampling tool (figure 1) for use with an IR spectrophotometer, where the sample tool comprises:
A bottom plate (element 12)

Wherein the mesh is configured to receive a sample material (column 5, lines 16-20),
Wherein the mesh width is sized to be in a range of about 1 to 3 times a width of an infrared beam directed toward the sampling tool from the spectrophotometer (see column 6, lines 10-16 discloses that the diameter of the sampling platform or the mesh width is greater than the incident IR beam. Gagnon further discloses that the sample platform has a diameter greater than 5mm where the beam path or target area is 5-15mm, which is within the 1x the width of the IR beam.).	Gagnon2 teaches that the diameter of the mesh/sampling platform must be greater than that of the incident IR beam and that selection of the sampling platform diameter is based on practical limits of the sample area/size (see column 6, lines 6-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Gagnon with the mesh diameter range as disclosed by Gagnon2 in order to ensure that the sample platform/mesh is wide enough to accommodate the beam path of the spectrophotometer, and thus, increase detection efficiency. 
Regarding claim 2, Gagnon in view of Gagnon2 discloses the sampling tool of claim 1, wherein Gagnon further discloses that the bottom plate is sized and configured to be attached to a sampling tool support of the spectrophotometer (see abstract, sample holder comprises a sheet or bottom plate that is used in a spectrophotometer).
Regarding claim 3
Regarding claim 4, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, wherein Gagnon2 further discloses that the width of the infrared beam is in a range of about 1 millimeter (mm) to about 13 mm (see column 6, lines 12-13, discloses 5-15 mm).
Regarding claim 5, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, wherein Gagnon2 further discloses that the width of the infrared beam is in a range of about 1.5 mm to about 7 mm (see column 6, lines 12-13, discloses 5-15 mm).
Regarding claim 6, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, wherein Gagnon2 further discloses that the mesh is substantially round (element 14/18)and has a diameter in a range of about 1 mm to about 39 mm (see column 6, lines 12-13, discloses 5-15 mm).
Regarding claim 10, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, wherein Gagnon2 further discloses that the mesh is attached to the bottom plate by spot welding or solder (se column 4, lines 40-47).
Regarding claim 13, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, wherein Gagnon2 discloses that the bottom plate is round (see figure 3, element 32), but does not specify that the plate thickness is in a rand of 100 microns to about 500 microns, the plate diameter has a range of about 10mm to 50mm. 
Selecting the plate dimensions (thickness/diameter) is a result-effective variable dependent upon the desired sample size (diameter of the plate must exceed the sample size diameter) and the thickness is dependent upon the material used as the plate as well as maintaining durability during testing. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention with the claimed dimensions of the bottom plate, as it would merely result in optimizing a result effective variable (optimizing durability of the bottom plate as well as optimizing the sample size).
Regarding claim 14. Gagnon discloses a method of infrared spectroscopy (see abstract, IR spectrophotometer), the method comprising:
obtaining a sampling tool (see figure 1 and 4) comprising:
a bottom plate that is solid and comprises no openings (see figure 1, element 12 base sheet, see also figure 4, element 32, base sheet): and
a mesh attached to the bottom plate (see column 7, lines 36-42 discloses a mesh attached to the base sheet), the mesh having a plurality of interstitial spaces (mesh inherently contains interstitial spaces), and the mesh having a mesh width and a mesh thickness extending from an upper surface of the bottom plate to a top surface of the mesh (see column 7, lines 36-42 mesh is attached to the base sheet),
wherein the mesh is configured to receive a sample material (see column 7, lines 36-42, mesh facilitates collection and retention of sample) and retain a portion of the sample material within the interstitial spaces to form a sample having a sample thickness which is substantially the same as the mesh thickness (see column 7, lines 36-42 mesh holds the sample, and is thus, about the same thickness as the mesh), and
disposing 
performing an infrared spectroscopy analysis on the sample in the sampling tool (see abstract, discloses IR spectrophotometry of the sample in the sample tool).
Gagnon does not teach that the mesh width is sized to be in a range of about 1 to 3 times a width of an infrared beam directed toward the sampling tool from the spectrophotometer.
Gagnon2 teaches a sampling tool (figure 1) for use with an IR spectrophotometer, where the sample tool comprises:
A bottom plate (element 12)

Wherein the mesh is configured to receive a sample material (column 5, lines 16-20),
Wherein the mesh width is sized to be in a range of about 1 to 3 times a width of an infrared beam directed toward the sampling tool from the spectrophotometer (see column 6, lines 10-16 discloses that the diameter of the sampling platform or the mesh width is greater than the incident IR beam. Gagnon further discloses that the sample platform has a diameter greater than 5mm where the beam path or target area is 5-15mm, which is within the 1x the width of the IR beam.).	Gagnon2 teaches that the diameter of the mesh/sampling platform must be greater than that of the incident IR beam and that selection of the sampling platform diameter is based on practical limits of the sample area/size (see column 6, lines 6-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Gagnon with the mesh diameter range as disclosed by Gagnon2 in order to ensure that the sample platform/mesh is wide enough to accommodate the beam path of the spectrophotometer, and thus, increase detection efficiency. 
Regarding claim 15, Gagnon in view of Gagnon2 discloses the method of claim 14, further comprising inserting the sampling tool into the spectrophotometer for performing the infrared spectroscopy analysis on the sample  (see abstract, sample holder comprises a sheet or bottom plate that is used in a spectrophotometer).
Claim 7-9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon in view of Gagnon2 further in view of US 5,519,218 (Chang).
Regarding claim 7, Gagnon in view of Gagnon2 discloses the sampling tool of claim 1, but does not discloses that the mesh comprises interwoven wires, each wire having a wire diameter, and wherein the mesh thickness is about twice the wire diameter.
Chang discloses a sampling tool with a mesh (element 56) where the mesh comprises interwoven wires (see figure 8, interwoven wires), each wire having a wire diameter (the horizontal wires have a wire diameter and the vertical wires have a wire diameter), and wherein the mesh thickness is about twice the wire diameter (the mesh is inherently two wires thick based on the woven wires).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Gagnon and Gagnon2 with the conventional interwoven mesh of Chang as it would merely result in a simple substitution of one known element for another to yield predictable results.
Regarding claim 8, Gagnon in view of Gagnon2 discloses the sampling tool of claim 7, wherein Chang further discloses that the wire diameter is in a range of about 0.03 mm to 30 micrometers (see column 7, lines 50-54) but does not disclose that the wire diameter is in the range of 50 micrometers (µm) to about 150 µm.
Chang further discloses that the wires may include heavier or lighter groups of wires or thicker or thinner wires (see column 7, lines 43-54). 
Further, selection of the thickness of the wire diameter is a result effective variable, as the thickness the wire, the sturdier the sample holder, however, the thickness the wire the greater interference with transmission of the IR.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Gagnon, Gagnon2 and Chang to include wires within the claimed range, as selection of the thickness is merely an optimization of a result 
Regarding claim 9, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, but does not disclose that the mesh comprises stainless steel wire. 
Chang discloses a mesh comprising stainless steel wire (see column 8, lines 66-column 9, line 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Gagnon and Gagnon2 with the stainless steel mesh of Chang as it would merely result in a simple substitution of one known element for another to yield predictable results.
Regarding claim 12, Gagnon in view of Gagnon2 disclose the sampling tool of claim 1, but does not disclose that wherein the mesh thickness is in a range of about 50 micrometers (µm) to about 300 µm.
Chang discloses that the mesh has a thickness in the range of 50-300 µm (see column 7, lines 50-53, discloses 0.03 mm to 30 micron wires thickness and thus since the wires are interwoven, see figure 6, the thickness is twice the thickness of a single wire thus 60 microns.)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Gagnon and Gagnon2 with the mesh thickness as disclosed by Chang as it would merely result in a simple substitution of one known element for another to yield predictable results. 
Regarding claim 16, Gagnon in view of Gagnon2 disclose the method of claim 14, but does not disclose that the sample is a neat sample and comprises no diluent.
Chang teaches a sample that is neat and contains no diluent (see column 6, lines 52-54, discloses a solid sample material, which thus does not include a diluent or solvent).
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon in view of Gagnon2 further in view of US 2020/0088646 (Harris).
Regarding claim 11, Gagnon in view of Gagnon2 discloses the sampling tool of claim 1,  and Gagnon2 further discloses a bottom plate (element 12) wherein the bottom plate is constructed of a metal (column 4, lines 2-32, discloses metals, metal alloys, etc.) but does not disclose stainless steel.
Conventional sample holders are made of stainless steel (see Harris at paragraph [0085] discloses a stainless steel sample holder) as they are inert materials that do not interfere with the sample during analysis.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention disclosed by Gagnon and Gagnon2 with the stainless steel sample holder/bottom plate of Harris in order to decrease interference with analyzing a sample.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon in view of Gagnon2 further in view of US 2014/0339428 (O’Brien).
Regarding claim 17, Gagnon in view of Gagnon2 discloses the method of claim 14, but does not disclose performing the infrared spectroscopy analysis by:
causing a light to emit towards the sample and reflect as a reflected portion; and 
determining an amount of the reflected portion.
O’Brien teaches a conventional method for infrared spectroscopy, namely performing infrared spectroscopy analysis by:

Determining an amount of the reflected portion (element 38 determines the amount of reflectance 12C represents reflection, see paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission spectroscopy invention as disclosed by Gagnon and Gagnon2 with the reflection spectroscopy steps of O’Brien teaches that they interchangeable. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Gagnon and Gagnon2 with the invention of O’Brien as it would result in a simple substitution of one known element (transmission spectroscopy) for another (reflective spectroscopy of O’Brien) to yield predictable results.
Regarding claim 18, Gagnon in view of Gagnon2 disclose the method of claim 14, but does not disclose that the infrared spectroscopy analysis is independent of a transmitted portion of the light that transmits through the sample.
O’Brien teaches a conventional method for infrared spectroscopy, namely that the infrared spectroscopy analysis is independent of a transmitted portion of the light that transmits through the same (see figure 3A, which detects reflection spectroscopy). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission spectroscopy invention as disclosed by Gagnon and Gagnon2 with the reflection spectroscopy steps of O’Brien teaches that they interchangeable. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Gagnon and 
Regarding claims 19 and 20, Gagnon in view of Gagnon2 discloses the sampling tool of claim 1, but does not disclose that the bottom plate is configured to reflect light passing through the sample and that the bottom plate is configured to prevent transmission of the light.
O’Brien discloses a conventional spectroscopy device including a sampling tool (Figure 3C, see element 34 a sample holder) including a bottom plate (element 34) that is configured to reflect light passing through the sample (element 34 has a reflective coating for reflecting light that has passed through sample element 31A) and that the bottom plate is configured to prevent transmission of the light (element 34 is a reflective layer and thus prevents transmission of the light).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission spectroscopy invention as disclosed by Gagnon and Gagnon2 with the reflection spectroscopy steps of O’Brien teaches that they interchangeable. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Gagnon and Gagnon2 with the invention of O’Brien as it would result in a simple substitution of one known element (transmission spectroscopy) for another (reflective spectroscopy of O’Brien) to yield predictable results.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed January 8, 2021, with respect to the rejection(s) of claim(s) 1 and 14 under Chang in view of Gagnon under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gagnon in view of Gagnon2 (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884